 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                  ***
 6    De’MARKUS ANTIONE WILLIAMS,                             Case No. 2:18-cv-01315-MMD-PAL
 7                                          Plaintiff,                     ORDER
             v.
 8                                                              (Stip Ext Time – ECF No. 18)
      BOBBY DEWAYNE HENDRIX, et al.,
 9
                                         Defendants.
10

11          Before the court is the parties’ Stipulation and Order to Modify Scheduling Order (ECF No.
12   18) and Errata (ECF No. 19).
13          On September 7, 2018, the undersigned entered and Discovery Plan and Scheduling Order
14   (ECF No. 16) when the parties failed to submit one as required by LR 26-1. In the parties’
15   stipulation, they request 270 days instead of 180 days deemed presumptively reasonable to
16   complete discovery, but have not complied with LR 26-1(a) which states in part:
17          If longer deadlines are proposed, the plan must state on its face ‘SPECIAL
            SCHEDULING REVIEW REQUESTED.’ Plans requesting special scheduling
18          review must include, in addition to the information required by Fed. R. Civ. P. 26(f)
            and LR 26-1(b), a statement of the reasons why longer or different time periods
19          should apply to the case or, in cases in which the parties disagree on the form or
            contents of the discovery plan, a statement of each party’s position on each point in
20          dispute.”
21          The parties have provided no reason at all why more time than deemed presumptively
22   reasonable is required. Accordingly,
23          IT IS ORDERED that the parties’ Stipulation and Order to Modify Scheduling Order
24   (ECF No. 18) is DENIED and the deadlines established in the court’s Discovery Plan and
25   Scheduling Order (ECF No. 16) apply.
26          DATED this 18th day of October 2018.
27
                                                             PEGGY A. LEEN
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
